Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities: 
In claim 27, line 2, “the direction” lacks antecedent basis.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 – 13, 17 – 23, and 26 – 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,826,047 (“Pat. ‘047”) in view of WO 2015133224 A1 (“Sato”).
Regarding claim 11, claim 1 of Pat. ‘047 claims a connection member of a rechargeable battery, comprising: a guide plate (col. 14, ln. 4) and a first connecting plate (col. 14, ln. 5) integrally formed on the guide plate (the connecting plate is connected to the guide plate and it is understood that the connection is an integral one, col. 14, lns. 5 – 6), wherein the first connecting plate is disposed in a bendable manner relative to the guide plate (the connecting plates extends along a width direction, see col. 14, ln. 7, and the guiding plate protrudes toward the electrode body, see col. 14, lns. 17 – 19, therefore it is understood that there is a bend). Pat. 047 does not claim at least one indentation is present between the first connecting plate and the guide plate
However, Sato teaches forming a metal plate shaped member (W), the member having plate shaped sections (see sections neat the lead line of W, section 5A, section 9A, Fig. 4A) having bends therebetween (bends at the lines marked BL1, BL2, etc.), the place where the 
Regarding claim 12, Sato further teaches wherein the connection member comprises the at least one indentation provided on a side, of the connection member, to which pressure is applied when the first connecting plate is bent relative to the guide plate (the indentation 15 is placed on an inward side of the bend, which experiences compressive pressure when bent). It would have been obvious to place the indentation on the inward side as taught by Sato, because the indentation provides space for the metal portions being brought together during the bending.
Regarding claim 13, Sato further teaches 13. wherein all the indentations of the connection member are provided on the side, of the connection member, to which pressure is applied when the first connecting plate is bent relative to the guide plate (the indentation 15 is placed on an inward side of the bend, which experiences compressive pressure when bent). It would have been obvious to place all the indentations on the inward side as taught by Sato, because the indentation provides space for the metal portions being brought together during the bending.
Regarding claim 17, Sato further teaches wherein a cross-section shape of the at least one indentation (15) is a curve (see Fig. 4B). It would have been obvious to make the indentation a curve as taught by Sato, because a curved shape will help transmit the bending forces smoothly along the shape of the curve.
Regarding claims 18 – 19, Sato further teaches wherein an opening of the at least one indentation (15) is larger than a bottom of the at least one indentation before the first connecting plate is bent relative to the guide plate (see Fig. 4B). It would have been obvious to make the indentation a curve having a larger opening than bottom as taught by Sato, as seen in Fig. 4B, because a curved concave shape will help transmit the bending forces smoothly along the 
Regarding claims 20 – 22, Sato further teaches wherein a depth of the at least one indentation is 1/4 to 1/3 of a minimum plate thickness without the indentation (the depth of the indentation gradually increases as seen in Fig. 4B to a max depth of about 1/2 the plate thickness, a depth reading taken at a different position along the indentation curve will read as 1/4 to 1/3 of the minimum plate thickness). It would have been obvious to make the indentation a curve having a gradually increasing depth as taught by Sato, because a curved shape will help transmit the bending forces smoothly along the shape of the curve.
Regarding claim 23, Sato further teaches wherein the at least one indentation (15) is provided continuously along a full or partial length of a bending position between the first connecting plate and the guide plate. It would have been obvious to make the indentation continuous as along a full or partial length of the bending position as taught by Sato, because then the entire bend will be able to transmit bending forces to the curved indentation and more easily bend. 
Regarding claim 26, Sato further teaches wherein a thickness of the first connecting plate is set to be smaller than a thickness of the guide plate (the connecting plate has a portion of an indentation 15 on it and thus has a smaller thickness at an indentation than a full thickness plate portion which does not have an indentation). It would have been obvious to have a thickness of a connecting plate be small than a thickness of the guide plate as taught by Sato, because the smaller thickness is the indentation which allows the connecting plate to be bent at the edge of the plate portion intersecting the indention.
Regarding claim 27, Sato further teaches wherein a portion, of the guide plate, connected to the first connecting plate becomes gradually thinner in the direction from the guide plate to the first connecting plate (along the transition between the guide plate and connecting plate is a bend at the guide plate, and the guide plate gets gradually thinner at that indentation 
Regarding claim 28, claim 1 of Pat. ‘047 claims a rechargeable battery, comprising a battery core (battery and electrode assembly, col. 13, ln. 66 – col. 14, ln. 3) and the connection member according to claim 11 (see above), wherein the first connecting plate is connected to a tab of the battery core (col. 14, lns. 10 – 13).
Regarding claim 29, claim 1 of Pat. ‘047 claims wherein the tab extends from a side of a core body in a width direction (col. 14, lns. 10 – 12); the guide plate extends along the width direction (col. 14, ln. 7), and the first connecting plate extends to an outer side of the guide plate along the width direction (col. 14, lns. 7 – 10), at least a portion of the guide plate protrudes, relative to the first connecting plate, towards the core body of the battery core to form a protrusion, and the protrusion abuts against the battery core (col. 14, lns. 18 – 23).

Claims 24 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,826,047 (“Pat. ‘047”) in view of WO 2015133224 A1 (“Sato”).
Regarding claim 24, claim 6 of Pat. ‘047 claims wherein ends of a bending position between the first connecting plate and the guide plate comprise a first root and a second root (col. 14, lns. 46 – 49) that are respectively arranged at opposite ends of the bending position (col. 14, lns. 49-50), the connection member comprises a first groove arranged at the first root and disposed on the first connecting plate and the guide plate (col. 14, lns. 50 – 52), and the first groove is recessed downward from an upper edge of the bending position (the side of the first root is understood to be an upper edge, and a groove on an upper edge is a downwardly recessed groove).
Regarding claim 25, claim 6 of Pat. ‘047 claims wherein the connection member further comprises a second groove arranged at the second root and disposed on the first connecting plate and the guide plate (col. 14, lns. 52 – 54), and the second groove is recessed upward from a lower edge of the bending position (the side of the second root is understood to be an lower edge, and a groove on a lower edge is an upwardly recessed groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 23 and 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,287,550 (“Kim”) in view of WO 2015133224 A1 (“Sato”).

Regarding claim 11, Kim discloses a connection member of a rechargeable battery, comprising: a guide plate (513) and a first connecting plate (515) integrally formed on the guide plate (see Fig. 3), wherein the first connecting plate is disposed in a bendable manner relative to the guide plate (see Fig. 3). Kim does not disclose at least one indentation is present between the first connecting plate and the guide plate. However, Sato teaches forming a metal plate shaped member (W), the member having plate shaped sections (see sections neat the lead line of W, section 5A, section 9A, Fig. 4A) having bends therebetween (bends at the lines marked BL1, BL2, etc.), the place where the bend is placed has an indentation (15). It would have been obvious to have an indentation at the bend points of Kim as taught by Sato, because bend points makes it easier to bend and form the plate shaped metal member.
Regarding claim 12, Sato further teaches wherein the connection member comprises the at least one indentation provided on a side, of the connection member, to which pressure is applied when the first connecting plate is bent relative to the guide plate (the indentation 15 is placed on an inward side of the bend, which experiences compressive pressure when bent). It would have been obvious to place the indentation on the inward side as taught by Sato, because the indentation provides space for the metal portions being brought together during the bending.
Regarding claim 13, Sato further teaches 13. wherein all the indentations of the connection member are provided on the side, of the connection member, to which pressure is applied when the first connecting plate is bent relative to the guide plate (the indentation 15 is placed on an inward side of the bend, which experiences compressive pressure when bent). It would have been obvious to place all the indentations on the inward side as taught by Sato, because the indentation provides space for the metal portions being brought together during the bending.
Regarding claims 14 – 16, Kim discloses wherein the guide plate (513) comprises a main plate body (513) and a flanged portion (514), the flanged portion is arranged at a side edge of the main plate body in a width direction (see Fig. 3), the first connecting plate (515) is connected to the guide plate through the flanged portion (see Fig. 3 and 4). Kim as modified by Sato, above, discloses that there is an indentation at each ben. Kim as modified above does not disclose a distance between the at least one indentation and the main plate body is 1 to 3 times a thickness of the main plate body. However, Kim discloses in the embodiment illustrated in Figure 4 that a distance between the bend between 514 and 515 and the main plate body 513 is 1 to 3 times a thickness of the main plate body. As discussed above, Kim has been modified to have an indentation at the bend between 514 and 515. Although the Figures are not disclosed as being to scale, it would have been obvious to make a connection member to the scale shown in Figure 4, resulting in there being a distance between portion 513 and the aforementioned 
Regarding claim 17, Sato further teaches wherein a cross-section shape of the at least one indentation (15) is a curve (see Fig. 4B). It would have been obvious to make the indentation a curve as taught by Sato, because a curved shape will help transmit the bending forces smoothly along the shape of the curve.
Regarding claims 18 – 19, Sato further teaches wherein an opening of the at least one indentation (15) is larger than a bottom of the at least one indentation before the first connecting plate is bent relative to the guide plate (see Fig. 4B). It would have been obvious to make the indentation a curve having a larger opening than bottom as taught by Sato, as seen in Fig. 4B, because a curved concave shape will help transmit the bending forces smoothly along the shape of the curve and the concave shape ensures that there is space for metal to flow as the portions are bent together.
Regarding claims 20 – 22, Sato further teaches wherein a depth of the at least one indentation is 1/4 to 1/3 of a minimum plate thickness without the indentation (the depth of the indentation gradually increases as seen in Fig. 4B to a max depth of about 1/2 the plate thickness, a depth reading taken at a different position along the indentation curve will read as 1/4 to 1/3 of the minimum plate thickness). It would have been obvious to make the indentation a curve having a gradually increasing depth as taught by Sato, because a curved shape will help transmit the bending forces smoothly along the shape of the curve.
Regarding claim 23, Sato further teaches wherein the at least one indentation (15) is provided continuously along a full or partial length of a bending position between the first connecting plate and the guide plate. It would have been obvious to make the indentation continuous as along a full or partial length of the bending position as taught by Sato, because 
Regarding claim 26, Sato further teaches wherein a thickness of the first connecting plate is set to be smaller than a thickness of the guide plate (the connecting plate has a portion of an indentation 15 on it and thus has a smaller thickness at an indentation than a full thickness plate portion which does not have an indentation). It would have been obvious to have a thickness of a connecting plate be small than a thickness of the guide plate as taught by Sato, because the smaller thickness is the indentation which allows the connecting plate to be bent at the edge of the plate portion intersecting the indention.
Regarding claim 27, Sato further teaches wherein a portion, of the guide plate, connected to the first connecting plate becomes gradually thinner in the direction from the guide plate to the first connecting plate (along the transition between the guide plate and connecting plate is a bend at the guide plate, and the guide plate gets gradually thinner at that indentation bend). It would have been obvious to have a thickness of the guide plate be gradually thins as taught by Sato, because the smaller thickness is the indentation which allows portion connected to the guide plate to be bent at the edge of the guide plate portion intersecting the indention
Regarding claim 28, Kim discloses a rechargeable battery, comprising a battery core (10) and the connection member according to claim 11 (see above), wherein the first connecting plate is connected to a tab(11ac) of the battery core (see Fig. 4).

Allowable Subject Matter
Claims 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Kim discloses a gasket 24 but the gasket is not fasted to the connecting plate and tab and the tab is not sandwiched between the connecting plate and gasket.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833